Exhibit 10.11.2
 
SECOND PAYMENT MORATORIUM
AND SETTLEMENT AGREEMENT
 
THIS SECOND PAYMENT MORATORIUM AND SETTLEMENT AGREEMENT (the “Agreement”) is
made as of July 9, 2012 by and between VENCORE SOLUTIONS LLC, a Delaware limited
liability company (“Vencore”), and OXYSURE® SYSTEMS, INC., a Delaware
corporation (“Oxysure”).


RECITALS
 
A.           Master Lease Agreement Number 6906 (the “MLA”) and Lease Schedule
Numbers 01 through and including Number 11 (collectively the “Leases”) were
executed between October 30, 2006 and August 20, 2007 by OxySure as Lessee and
Vencore as Lessor.


B.           The First Payment Moratorium was granted on March 4, 2011 and
specified that the balance was $307,661.83 (“Debt Obligation”) and that no
further interest or late charges would accrue until the earlier of i) a cash
settlement or repayment plan being entered into or ii) February 29, 2012.


C.           Neither a cash settlement nor a repayment plan were agreed upon and
the First Payment Moratorium expired on February 29, 2012.


 
D.           Subsequent to granting the First Payment Moratorium, Oxysure became
a public company trading under the symbol “OXYS”- OTCBB.
 
NOW, THEREFORE, in consideration of the covenants and mutual agreements
contained in this Agreement and for other good and valuable consideration,
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
ARTICLE I
SECOND PAYMNENT MORATORIUM


SECTION 1.01.  Consideration.  As Consideration for Vencore granting this Second
Payment Moratorium Oxysure will provide Vencore with warrants to purchase its
stock such that Vencore will receive a warrant as to 22,500 common shares at an
exercise price per share of $0.82 per share and a warrant as to 32,500 common
shares at an exercise price per share of $1.00 (collectively the “Warrants”);
term shall be 5 years and provide Vencore with the ability to exercise the
Warrants on a cashless/net-issuance basis (“Net Issue”):


            a) 
Net Issue language should be similar to:

 

 
(i)       
In lieu of exercising this Warrant in the manner provided above in Section 1(a),
the Registered Holder may elect to receive shares equal to the value of this
Warrant (or the portion thereof being canceled) by surrender of this Warrant at
the principal office of the Company together with notice of such election in
which event the Company shall issue to holder a number of non-restricted shares
of Common Stock computed using the following formula:

 
X =
Y (A – B)
A



Where:
 

 
X = The number of shares of Preferred Stock to be issued to the Registered
Holder.

 
Y = The number of shares of Preferred Stock purchasable under this Warrant (at
the date of such calculation).
 
A = The fair market value of one share of Preferred Stock (at the date of such
calculation).
 
B = The Purchase Price (as adjusted to the date of such calculation).
 
Oxy-Venc Pmt Moratorium/Settlement
    Page 1 of  5

 

--------------------------------------------------------------------------------

 
 
 
 
 

 
(ii)   
For purposes of this Section, the fair market value of Common Stock shall be the
average price per share the Common Stock trades at for the four week period
immediately prior to its being exercised by the Registered Holder.



b)  Oxysure shall provide the Warrants to Vencore within 30 days of executing
this Agreement, but in no event later than August 31, 2012.




SECTION 1.02. Payment Moratorium.  Upon receipt of the Consideration described
in Section 1.01 above, Vencore will Grant Oxysure a Second Payment Moratorium
such that during :


a) The term of the Second Payment Moratorium (the “Moratorium Period”) shall
expire on the earlier to occur of: (i) July 1, 2013;  (ii) a cash settlement or
repayment plan being entered into; or (iii) a merger or acquisition of Oxysure
or the sale of substantially all of its assets (collectively a “Sale”);
 
b) Oxysure will not be obligated to make any payments during the Moratorium
Period;
 
c) No further late charges or interest will accrue during the Moratorium Period;
 
d) Any amounts Oxysure may pay towards the Debt Obligation during the Moratorium
Period shall reduce the Debt Obligation;
 
e) In the event of a Sale the entire Debt Obligation shall immediately become
due and payable; and
 
f) Vencore shall make no demands or take any actions against Oxysure during the
Moratorium Period.



ARTICLE III
CONDITIONS


SECTION 3.01.  Conditions Precedent to Vencore’s Obligations.  Each of the
obligations of Vencore under this Agreement is subject to the fulfillment of
each and every one of the following conditions precedent:


a) Oxysure shall have executed and returned a pdf copy of this Agreement to
Vencore;
 
Oxy-Venc Pmt Moratorium/Settlement
    Page 2 of  5

 

--------------------------------------------------------------------------------

 
 
 
 
 
b) Oxysure shall provide the Warrants to Vencore within 30 days of executing
this Agreement; and
 
c) Each of the representations, warranties and acknowledgements of Oxysure set
forth in this Agreement shall be true and correct.
 
ARTICLE III
REPRESENTATIONS


SECTION 3.01. Vencore’s Representations.  Vencore warrants and represents to
Oxysure that:


a) Vencore has the requisite power and authority to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby;
 
b) The Leases are an obligation owed to Vencore, and Vencore has not heretofore
transferred, assigned or encumbered the Lease or any security interest in the
leased equipment, or any interest therein, in whole or in part, to any other
person or entity; and
 
c) When executed and delivered by Vencore, this Agreement shall constitute a
legal, valid and binding agreement of Vencore, enforceable against Vencore in
accordance with its terms.  The person executing this Agreement on behalf of
Vencore has full power and authority to bind Vencore to this Agreement.


SECTION 3.02.  Oxysure’s Representations.  Oxysure represents and warrants to
Vencore that:


a)       Oxysure has the requisite power and authority to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby; and
 
b)       When executed and delivered by Oxysure, this Agreement shall constitute
a legal, valid and binding agreement of Oxysure, enforceable against Oxysure in
accordance with its terms.  The person executing this Agreement on behalf of
Oxysure has full power and authority to bind Oxysure to this Agreement.



ARTICLE IV
MISCELLANEOUS


SECTION 4.01.  Governing Law.  This Agreement has been thoroughly reviewed and
negotiated by the parties and their respective counsel (if so desired) and,
therefore, the language of this Agreement shall not be construed strictly for or
against any party hereto.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Oregon, exclusive of principles of
conflicts of laws.


SECTION 4.02.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute one and the same document.


SECTION 4.03.  Entire Agreement: Amendments.  Except as specifically set out in
this Agreement, this Agreement constitutes the entire agreement between the
parties pertaining to the subject matter of this Agreement and supersedes all
prior agreements, understandings, negotiations and discussions between the
parties in connection with the subject matter of this Agreement (whether oral or
written, express or implied, statutory or otherwise).  No amendment or
modification of this Agreement shall be valid or binding unless made in writing
and duly executed by each of the parties hereto.
 
Oxy-Venc Pmt Moratorium/Settlement
    Page 3 of  5

 

--------------------------------------------------------------------------------

 
 
 
 
 


SECTION 4.04.  Successors and Assigns.  This Agreement shall inure to the
benefit of, and be binding on, the parties and their respective successors and
permitted assigns.  Neither party may assign or transfer all or any part of its
respective rights or obligations under this Agreement without the prior written
consent of the other party.


SECTION 4.05.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall be deemed to constitute one and the same
instrument.  Counterparts may be executed either in original, faxed or “pdf”
form; provided, however, that a party providing its signature in such manner
shall promptly forward to the other party an original of the signed copy of this
Agreement which was so faxed or sent by pdf.


SECTION 4.06.  Further Assurances.  Each party hereto from time to time
hereafter, and upon request, shall execute, acknowledge and deliver such other
instruments as reasonably may be required to more effectively carry out the
terms and conditions of this Agreement.


SECTION 4.07.  Time Is Of The Essence.  In the event i) an executed copy of this
Agreement has not been received by Vencore on or before July 31, 2012 or ii)
Vencore has not received the Warrants on or before August 31, 2012 terms of this
Agreement shall be null and void effective September 1, 2012.


//////////     SIGNATURE PAGE FOLLOWS     //////////
 
Oxy-Venc Pmt Moratorium/Settlement
    Page 4 of  5

 

--------------------------------------------------------------------------------

 
 
 
 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by a duly authorized person on the date first set forth
above.
 

 
VENCORE SOLUTIONS LLC
           
By:
/s/ James Paul Johnson     Name:   James Paul Johnson     Title: Chief Operating
Officer            
OXYSURE SYSTEMS, INC.
           
By:
/s/ Julian T. Ross     Name:  Julian T. Ross     Title: CEO  

 
Oxy-Venc Pmt Moratorium/Settlement
    Page 5 of  5

 

--------------------------------------------------------------------------------